Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action regarding Application Ser. No. 15/999,754 filed 08/20/2018 is in response to Applicant’s after-final consideration dated 10/19/2021. 
Claims 11, 13-14, 17-18, 20 are currently pending in this Application; and all the claims are under full consideration. This Application is in condition for allowance. 
Allowed Claims
Claims 11, 13-14, 17-18, 20 are allowed over prior art of record. 
Reason for Allowance
The following is an examiner’s statement of reason for allowance. 
The instant invention is directed to a lithium-ion battery, comprising positive electrode plate and active material, negative electrode plate and active material, separator and an electrolyte. The electrolyte comprising a lithium salt, an organic solvent and additives A, B and C; additives A is selected from a group consisting of carbonate dimers R11-OCO-O-R12-O-CO-O-R13, (Formula I) and carboxylate dimers R21-COO-R22-COO-R23, (Formula II), and combination thereof; the B additives  is selected from a group of fluoroethers and combinations thereof; and Additive C is a cyclic ester compound cyclo-[(R51-(µ-O2-S)(=O)(=O)] containing sulfur-oxygen double bond (Formula VI), and additive C further comprise compounds containing a carbon-nitrogen double bond and combinations thereof. The total content of additive A and B is from 0.001% to 30% by weight of the electrolyte; a content of additive C is from 0.01% to 10% by weight of the electrolyte, 11, R13 are respectively selected from the group consisting of substituted or unsubstituted C5 to 22 heteroaryls, wherein each substituting group of the substituted C5 to 22 heteroaryls is selected from the group consisting of halogens, C6 to 26 aryls and C3 to 8 cyclic alkyls; and the bridging group R12 is selected from the group consisting of substituted or unsubstituted C1 to 12 alkylenes, substituted or unsubstituted C6 to 26 arylenes and radical groups composed of at least one ether bond and at least one substituted or unsubstituted C1 to 12 alkylene, wherein each substituting group is selected from the group consisting of halogens. In the carboxylate dimer of additive A the terminal groups R21 and R23 are respectively selected from the group consisting of substituted or unsubstituted C5 to 22 heteroaryls, wherein each substituting group of the substituted C5 to 22 heteroaryls is selected from the group consisting of halogens, C6 to 26 aryls and C3  to 8 cyclic alky; the bridging group R22 is selected from the group consisting of substituted or unsubstituted C1 to 12 alkylenes, substituted or unsubstituted C6 to 26 arylenes and radical groups composed of at least one ether bond and at least one substituted or unsubstituted C1 to 12 alkylene, wherein each substituting group is selected from the group consisting of halogens.
The closest prior art is considered to be Ihara et al. (U.S. Publication 2013/0089778); Yamaguchi et al. (U.S PG Publication 2005/0014072); Tang et al. (U.S. PG Publication 2018/0342758); Robin et al. (U.S. PG Publication 2003/0209685) and Yoshino et al. (U.S. Patent 5,037,713). 
Ihara discloses a lithium-ion battery comprising positive electrode plate and active material, negative electrode plate and active material, a separator and an electrolyte, the electrolyte comprising lithium salt, an organic solvent and auxiliary compounds equivalent to the additive 
The secondary references of Yamaguchi et al., Tang et al., Robin et al. and Yoshino et al. also do not disclose the claimed carbonate dimers and carboxyl dimers having terminal groups that are each substituted or unsubstituted C5 to C22 heteroaryls. 
The pertinent reference of the prior art of record, singly or combined, fail to teach all the limitations of the claimed invention. New search of the prior art was conducted but failed to produce any new prior art that anticipates or renders obvious the claimed invention. Therefore, claims 11, 13-14, 17-18, 20 are allowed over the prior art of record.
The scope of the allowed claims is defined by the specific language recited by the allowed claims. Furthermore, patentability is attributed to the claims taken as a whole. And the statement of reasons for allowance may not be interpreted as defining or otherwise limiting the claims in a manner inconsistent with the claim language itself, and applicable law.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reason for Allowance 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR M KEKIA whose telephone number is (571)270-5918. The examiner can normally be reached 9:00am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CYNTHIA KELLY can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722                                                                                                                                                                                                        

/OMAR M KEKIA/Examiner, Art Unit 1722